Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: Satran (US 6,196,769) and Stokey (US 2005/0135888) were found to be the closest prior art.  Satran discloses a cutting insert 3 for a rotary tool for cutting metal (See Figure 2) comprising: a forward facing region 32 and an axially rearward facing mount region 33; at least two corner regions 45,45’ extending in an axial direction between the forward facing region 32 and the mount region 33 (See Figures 7 and 9), the corner regions 45,45’ being defined by an intersection of a respective first and second contact surface 44,43 and configured for abutment with respective contact surfaces 12,13 of a support body 4 (See Figure 5); and a bore 38,39 extending radially through the insert 3 between the corner regions 45,45’ such that respective open ends of the bore are positioned at the intersections of the first and second contact surfaces 44,43 at the corner regions, the bore 38,39 being configured to receive an attachment element 7,8 to axially secure the insert 3 at the support body 4 wherein at least a surface area portion of the first and second contact surfaces 44,43 is positioned in an axial direction between the axial positions of the open ends of the bore 38,39 and the axially forward facing region 32 (See Figure 10).  Satran does not disclose a drill having a forward facing cutting region.  
Stokey discloses a cutting insert 35” for a rotary drill tool for cutting metal comprising: an axially forward facing cutting region 64 and an axially rearward facing mount region 84”; at least two corner regions (Note: the corner formed by surfaces 125 and 92”) extending in an axial direction between the cutting region 64 and the mount region 84”, the comer regions being defined by an intersection of a respective first 125 and second 92” contact surface aligned transverse or generally perpendicular to one another (See Figure 5c) and configured for abutment with respective contact surfaces 136 of a support body (See Figure 6c); and a bore 108 extending radially through the insert (See Figure 4c), the bore 4c being configured to receive an attachment element 38 to axially secure the insert 35” at the support body 12’ wherein at least a surface area portion of the first and second contact surfaces 125,92” is positioned in an axial direction between the axial positions of the open ends of the bore 108 and the axially forward facing cutting region (See Figure 5b).
Stokey does not disclose wherein the bore extends radially through the insert between the corner regions such that respective open ends of the bore are positioned at the intersections of the first and second contact surfaces at the corner regions.




Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of Stokey and Satran, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681.  The examiner can normally be reached on Mon - Fri, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PAUL M JANESKI/
Examiner, Art Unit 3722

/ERIC A. GATES/Primary Examiner, Art Unit 3722